Citation Nr: 1450236	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an effective date earlier than August 21, 2009, for the award of service connection for asthma.  

3.  Entitlement to an effective date earlier than August 21, 2009, for the award of service connection for allergic rhinitis with polyposis.  

4.  Entitlement to an effective date earlier than August 21, 2009, for the award of service connection for maxillary and frontal sinusitis.  

5.  Entitlement to an effective date earlier than August 21, 2009, for the award of service connection for residuals of a left shoulder strain.  

6.  Entitlement to an effective date earlier than August 21, 2009, for the award of service connection for seborrheic dermatitis.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a wrist condition.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to February 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As will be discussed in the remand following the decision below, in the August 2013 decision, which is contained in the Veteran's VBMS file, the RO denied service connection for bipolar disorder and determined that new and material evidence had not been submitted to reopen previously denied claims of service connection for a right ankle disability and a wrist condition.  A review of the Veteran's VBMS filed shows that he filed a notice of disagreement (NOD) as to the August 2013 rating decision.  Although the issues of entitlement to service connection for bipolar disorder and whether new and material evidence has been submitted to reopen previously denied claims of service connection for a right ankle disability and a wrist condition were not certified for appeal, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  

The Board also notes that in a statement received in June 2012, the Veteran stated that he was seeking increased ratings for all of his service-connected and that he also wanted to file for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board finds no evidence in the record currently before it that any adjudicative action has been taken regarding the Veteran's increased rating claims, to include TDIU.  These issues are therefore referred to the agency of original jurisdiction (AOJ) for appropriate action.

(The decision below addresses the five effective date issues.  The remaining issues are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  By a May 2000 rating decision, the RO denied service connection for asthma, allergic rhinitis, sinusitis, a skin condition, and a left shoulder disability and the Veteran did not appeal that denial; in October 2005, the RO declined to "reopen" the previously denied claims of service connection for sinusitis, allergic rhinitis, and a skin condition and the Veteran did not appeal that denial.

2.  On August 21, 2009, the RO received the Veteran's claim of service connection for left shoulder disability, asthma, skin rashes, sinusitis, and allergies, which claims were granted by the RO in January 2010.


CONCLUSION OF LAW

The assignment of an effective date earlier than August 21, 2009, for the award of service connection for asthma, allergic rhinitis, sinusitis, dermatitis, and/or residuals of a left shoulder strain is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the matter decided herein, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims of service connection for asthma, allergic rhinitis, sinusitis, dermatitis, and residuals of a left shoulder strain were granted in January 2010, and he was assigned disability ratings and effective dates in that decision.  As the issues currently before the Board stem from a disagreement with a downstream element, no additional notice is required with respect to those issues because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes his service records, VA examination reports, applications for VA disability benefits, and lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matters currently before the Board exists and can be procured.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  Thus, the Board is satisfied that no further development action is required.

II.  Analysis

By a January 2010 RO decision, the Veteran was granted service connection for asthma, allergic rhinitis, sinusitis, dermatitis, and for residuals of a left shoulder strain.  The RO assigned an effective date of August 21, 2009, for these awards of service connection.  The Veteran contends that the awards of service for these five disabilities should have an earlier effective date.  In his notice of disagreement, he specifically requests consideration of an effective date in 1996.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

If a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) (2014).  However, when benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," VA allows the assignment of an effective date of benefits "on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c) (2014).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The Court has indicated that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2014).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

At the outset, the Board notes that the Veteran does not assert that he filed a claim of service connection asthma, allergic rhinitis, sinusitis, dermatitis, and/or a left shoulder strain at any time prior to discharge from active military service, or within one year of his February 1996 separation from service.  In this regard, the Board notes that the record contains a statement from the Veteran dated in November 1999 wherein he requested that he be provided with a VA disability examination to determine his current disabilities.  The Veteran stated that had been under the impression that the Texas Veterans Commission has filed on his behalf a claim for VA disability benefits in 1996, but that he had recently found out that no such claim was ever filed.  In December 1999, the RO received the Veteran's claim for service connection for asthma, sinusitis, allergic rhinitis, skin rashes, and a left shoulder disability.  In a May 2000 rating decision, the RO denied, as not well grounded, the Veteran's claims of service connection for, among other things, asthma, allergic rhinitis, sinusitis, a skin condition, and a left shoulder disability.  The Veteran did not file an NOD as to that decision, and no additional evidence was submitted until June 2005 when the Veteran sought to reopen his previously denied claims of service connection for, among other things, sinusitis, allergies, and a skin condition.  

In an October 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claims of service connection for, among other things, sinusitis, allergic rhinitis, and a skin condition.  Notice of the decision was mailed to the Veteran that same month.  Again, the Veteran did not disagree with the October 2005 rating decision and no additional evidence was submitted within a year of that decision.  In fact, no communication was received from the Veteran until August 21, 2009, when the RO received his claims of service connection for, among other things, a left shoulder disability, asthma, skin rashes, sinusitis, and allergies.

In consideration of the above, the Board finds no basis upon which to assign an effective date earlier than August 21, 2009, for the Veteran's awards of service connection for residuals of a left shoulder disability, asthma, allergic rhinitis, sinusitis, and/or dermatitis.  This is so because the May 2000 and October 2005 rating decisions are final decisions, as the evidence of record reflects that the Veteran neither filed an NOD as to either decision, nor submitted new and material evidence within a year of either decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(c), 20.302, 20.1103 (1999 & 2005).  Having determined that the May 2000 and October 2005 rating decisions became final, the Board finds that there is no basis upon which to assign an effective date prior to August 21, 2009, for the Veteran's awards of service connection for residuals of a left shoulder disability, asthma, allergic rhinitis, sinusitis, and/or dermatitis.  As outlined above, the effective date of a previously denied claim that is subsequently granted based on the submission of new and material evidence, is the later of the date of the receipt of application to reopen or the date that entitlement arose.  38 C.F.R. § 3.400(q)(2). Although an exception to that rule exists when benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," 38 C.F.R. § 3.400(q)(1), that exception is not for application in this case. 

Further, there is no evidence of record received between October 2005 and August 21, 2009, which can reasonably be construed as an application to reopen the previously denied claims.  Consequently, the assignment of an effective date earlier than April 21, 2011, for the awards of August 21, 2009, for the Veteran's awards of service connection for residuals of a left shoulder disability, asthma, allergic rhinitis, sinusitis, and/or dermatitis based on the Veteran's "reopened" claim, is not warranted.  38 C.F.R. § 3.400(q)(2).


ORDER

Entitlement to an effective date earlier than August 21, 2009, for the award of service connection for asthma is denied.

Entitlement to an effective date earlier than August 21, 2009, for the award of service connection for allergic rhinitis with polyposis is denied.

Entitlement to an effective date earlier than August 21, 2009, for the award of service connection for maxillary and frontal sinusitis is denied.  

Entitlement to an effective date earlier than August 21, 2009, for the award of service connection for residuals of a left shoulder strain is denied.  

Entitlement to an effective date earlier than August 21, 2009, for the award of service connection for seborrheic dermatitis is denied.


REMAND

As noted in the introduction, in an August 2013 rating decision the RO denied service connection for bipolar disorder and determined that new and material evidence had not been submitted to reopen previously denied claims of service connection for a right ankle disability and a wrist condition.  The Veteran was notified of the decision by a letter dated that same month.  In June 2014, the Veteran submitted a NOD as to the August 2013 rating decision.  To date, however, no SOC has been furnished concerning the issue outlined above, or at least no SOC has been associated with either the Veteran's paper or paperless claims files that are now before the Board (as of November 6, 2014).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issues of entitlement to service connection for bipolar disorder and whether new and material evidence has been submitted to reopen previously denied claims of service connection for a right ankle disability and a wrist condition.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the AOJ for the following action:

The AOJ must issue a SOC addressing the issues of entitlement to service connection for bipolar disorder and whether new and material evidence has been submitted to reopen previously denied claims of service connection.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


